Citation Nr: 0513358	
Decision Date: 05/17/05    Archive Date: 06/01/05

DOCKET NO.  94-35 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUES

1.  Entitlement to service connection for arteriosclerotic 
heart disease with coronary artery disease. 

2.  Entitlement to an increased rating for residuals of a 
stab wound, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from June 1946 to May 1949.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 1993 rating decision by a 
Department of Veterans Affairs (VA) Regional Office (RO).  
The veteran perfected an appeal to the Board with respect to 
this rating decision, and the Board remanded the case for 
additional development in August 1997.  

After the case was returned top the Board following the 
August 1997 remand, the Board determined that further 
development was necessary.  Under regulations issued after 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. § 5100 et seq. (West 2002), and 
effective February 22, 2002, the Board had been conducting 
evidentiary development of appealed cases directly, under 
authority conferred by 38 C.F.R. § 19.9(a)(2) and (a)(2)(ii) 
(2002).  Consistent with the new duty-to-assist regulations, 
an internal development memorandum dated in November 2003 
requested that the veteran be afforded a VA cardiovascular 
examination to determine whether he had a cardiovascular 
disease which was etiologically related to a stab wound to 
the chest that was incurred in service.  The memorandum also 
requested that the veteran be afforded a VA examination to 
determine the severity of the service-connected stab wounds 
to the chest.  

However, on May 1, 2003, prior to the Board's determination 
as to whether all the requested evidence had been obtained 
and its consideration of the claim on appeal, the United 
States Court of Appeals for the Federal Circuit invalidated 
the new duty-to-assist regulations codified at 38 C.F.R. § 
19(a)(2) and (a)(2)(ii)(2002).  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1337 
(Fed. Cir.2003).  That decision emphasized the Board's status 
as "primarily an appellate tribunal," and held 38 C.F.R. § 
19.9(a)(2) to be invalid because, in conjunction with the 
amended regulation codified at 38 C.F.R. § 20.1304, it 
purported to allow the


Board to consider additional evidence without having to 
remand the case to the RO for initial consideration and 
without having to obtain the appellant's waiver.  The Federal 
Circuit Court found that, under such a procedure, "the 
veteran is not effectively able to object to any of the 
additional evidence obtained by the Board until after the 
Board weighs the evidence and decides the appeal." 

In light of the judicial precedent set forth above, the Board 
issued a remand in December 2003 to accomplish the 
development requested in the November 2003 memorandum.  The 
requested development has been substantially accomplished, 
and this case is now ready for appellate review.  


FINDINGS OF FACT

1.  The weight of the evidence of record is against a 
conclusion that the veteran has a cardiovascular disorder as 
a result of service, to include as due to a stab wound 
incurred therein.    

2.  Residual scarring of the stab wound to the chest is 
barely visible and well-healed, and is not depressed, 
elevated, or indurated; there is no muscle loss associated 
with the stab wound residuals. 

CONCLUSIONS OF LAW

1.  A cardiovascular disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2004). 

2.  The criteria for a rating in excess of 10 percent for a 
compensable rating for residuals of a stab wound are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 
Part 4, 4.118, DC 7804 (as effective both prior to and as of 
Aug. 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters - VCAA

The VCAA amended the provisions of chapter 51 of title 38 of 
the United States Code and, among other things, eliminated 
the requirement of a well-grounded claim and enhanced the 
notice and assistance to be afforded to claimants in 
substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 
2096-97 (now codified as amended at 38 U.S.C.A. §§ 5103, 
5103A (West 2003)).  In addition, VA has published 
regulations to implement many of the provisions of the VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Mayfield v. 
Nicholson, ___ Vet. App. ___, No. 02-1077 (April 14, 2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans 
of America v. Secretary of Veterans Affairs, 345 F.3d 1344 
(Fed. Cir. 2003) (but see Public Law No. 108-183, § 701, 117 
Stat. 2651, 2670-71 (Dec. 16, 2003); Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  See also VAOPGCPREC 11-00 (Nov. 27, 2000); 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 
22, 2003); VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  The 
Board is aware that in Pelegrini, cited above, the Court 
stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be

considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In a February 2004 letter, the RO advised the veteran of the 
VCAA and its effect on his claims.  In addition, the veteran 
was advised, by virtue of a detailed multiple supplemental 
statements of the case (SSOCs) issued during the pendency of 
this appeal, of the pertinent law, and what the evidence must 
show in order to substantiate his claims.  The veteran was 
also informed of the amended criteria for rating skin 
disabilities, as delineated below, by letter dated in 
December 2002.  The Board therefore believes that appropriate 
notice has been given in this case.  The Board notes, in 
addition, that a substantial body of lay and medical evidence 
was developed with respect to the veteran's claim, and that 
SSOCs issued by the RO clarified what evidence would be 
required to establish entitlement to the benefits


sought.  Further, the claims file reflects that the December 
2004 SSOC contained the new duty-to-assist regulation 
codified at 38 C.F.R. § 3.159 (2004).  See Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  In this regard and with 
respect to the examination afforded the veteran following the 
December 2003 remand, neither the veteran nor his 
representative contended thereafter that further examination 
or medical opinions are necessary.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claims, 
under the VCAA.  The Board, therefore, finds that no useful 
purpose would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the veteran.  The U.S. Court of Appeals for 
Veterans Claims has held that such remands are to be avoided.  
See Winters v. West, 12 Vet. App. 203 (1999) (en banc), 
vacated on other grounds sub nom. Winters v. Gober, 219 F.3d 
1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
In fact, the Court has stated, "The VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims."  Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).



II.  Factual Background

The service medical records in pertinent part refer to 
treatment in November 1946 for what was described as a 
penetrating knife wound in the chest, located at the 
intercostal space, mid clavicular line, right.  The wound was 
closed by primary suture.  The veteran was hospitalized for 
approximately two weeks following this injury, and the 
reports from this hospitalization show the veteran as not 
complaining of having any pain or difficulty in breathing on 
the day of the stabbing, or thereafter, during his 
hospitalization.  Upon examination on the day of the 
stabbing, his chest was clear, and the knife was noted to 
have not entered the thorax.  At discharge from the hospital, 
the wound was said to have been completely healed.  

The remaining service medical records reveal no evidence of 
complications or treatment for the stab wounds to the chest.  
The May 1949 separation examination showed residual scarring 
from the stabbing below the right nipple.  No disability 
associated with this scarring was described at that time.  
This examination also did not reveal a cardiovascular 
disorder. 

The post-service evidence includes reports from an April 1957 
VA examination at which time the veteran, in pertinent part, 
complained about chest pain, especially with physical 
exertion.  The physical examination revealed a 41/4-inch by 1/2-
inch scar located at the level of the 5th right costal 
interspace.  The scarring was tender and not depressed.  
These reports noted that there was a muscle injury involving 
the pectoralis major and intercostal muscles.  A chest X-ray 
to determine whether the stab wounds included involvement of 
the lungs noted that the lungs were clear, and that the heart 
and diaphragms were within normal limits.  The cardiovascular 
examination was negative, and the diagnoses following this 
examination did not include a cardiovascular disability.  

Thereafter, a June 1957 rating decision granted service 
connection for a scar of the chest.  A 10 percent rating was 
assigned under Diagnostic Code (DC) 7804.  

Additional pertinent post-service evidence received 
thereafter includes a report from a private physician dated 
in December 1971 which indicates that the veteran had been 
complaining about severe chest pain, accompanied by shortness 
of breath and fatiguability, since 1950.  The pain was said 
to radiate from the chest to the right shoulder and produce 
weakness and numbness in the right forearm an arm.  This 
examiner stated that these symptoms could have been due to 
the in-service stab wound to the chest, and indicated that 
the veteran "always" complains of pain in the area of the 
stab wounds.  No diagnosis for the chest pain was contained 
in this report.  A May 1992 statement from a private 
physician who indicated he had treated the veteran for chest 
pain in 1988 listed arteriosclerosis and hypertensive heart 
disease as the veteran's diagnoses.  A left heart 
catheterization and coronary arteriography accomplished in 
December 1992 confirmed the presence of coronary artery 
disease.  

In August 1994, the veteran submitted a statement dated in 
July 1956 from a private physician, L.J.H., who indicated he 
had treated the veteran, beginning in January 1950, for 
complications from the in-service chest wound, to include 
difficulty in breathing, angina pectoris, and coughing with 
pleuritis pains.  In connection with an attempt, as requested 
by the Board in its August 1997 remand, to obtain copies of 
the actual clinical records pertaining to Dr. L.J.H.'s 
treatment of the veteran, a Field Examination was conducted.  
A report from that examination was completed in September 
2001, indicating that Dr. L.J.H. had emigrated to the United 
States in the early 1980s, and that his clinic had long been 
demolished.  It was also indicated in the January 2001 SSOC 
that the registry of the Philippine government regulatory 
body that overseas the licensing of physicians to practice 
medicine, the Professional Regulations Commission, showed 
that Dr. L.J.H. received his license to practice medicine in 
November 1951.  

Reports from a January 1995 VA examination described the 
residual scarring in the chest as being a well-healed 13-
centimeter scar in the right 5th intercostal space.  The scar 
was smooth and non tender, and was not adherent to any deeper 
structures.  The chest was resonant to percussion, the breath 
sounds were normal, and there were no rales or wheezes.  A 
grade-I systolic murmur was noted, and the heart sounds were 
normal at S1 and S2 in the apical area.  The diagnoses were 
scar of the right chest; hypertension; and history of 
coronary artery disease, status post angioplasty.  The 
physician concluded with the statement that the veteran's 
angina pectoris, shortness of breath, cough, and chest pain 
were not related to, or a complication of, the chest scar. 

Review of the additional evidence reveals voluminous clinical 
evidence dated through 2004 reflecting extensive treatment 
for cardiovascular conditions, to include what has been 
described as significant coronary atherosclerosis and 
hypertensive disease.  This evidence includes reports from an 
August 1998 VA medical examination which revealed what was 
described as residual pain and slight numbness in the right 
chest.  It also includes reports from a December 1999 Fee 
Basis examination conducted by an orthopedic surgeon, which 
reflect a discussion of the clinical history associated with 
the in-service stab wound to the chest, with the veteran 
stating that he did not remember having any tubes or 
breathing devices placed in his chest during his 
hospitalization in the immediate aftermath following the 
injury.  He also stated that he noted no breathing problems 
during service.  Around 1950, the veteran stated he had begun 
noticing heart problems.  He stated that his right shoulder 
started to bother him around the 1970s and he believed that 
he sustained a stroke in 1989 that affected his right arm.  
The veteran described his complaints at the time of the 
examination as intermittent pain in the front of the chest, 
with breathing and a dull pain in the area of the stab wound. 

Following an examination of the veteran in December 1999, 
which revealed minimal tenderness in the area of the chest 
scarring and a palpable "fullness" in the area below the 
right nipple when compared to the left side, the physician 
concluded as follows:  

[The veteran] suffered a stab wound to 
the right anterior chest in 1946.  He's 
had discomfort in the right anterior 
chest and noted difficulty breathing in 
the early 1950's.  I believe the 
difficulty breathing is both due to 
coronary artery disease, as well as the 
scar tissue in the right thorax.  As for 
the muscle group involved, using [that 
portion of the VA Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 pertaining 
to muscle injuries] this would be under 
[Diagnostic Code] 5321, group XXI, in 
terms of functions of respiration, 
muscles of respiration, thoracic muscle 
groups.  This would be the intercostal 
muscles.  This would be slight to 
moderate impairment.  As mentioned, there 
is difficulty with breathing, not related 
to the stab wound alone, but also due to 
the coronary artery disease.  The right 
shoulder girdle is uninvolved from the 
stab wound, and the restrictions of 
motion of the right shoulder are 
unrelated to the stab wound.  I believe 
the right shoulder is either related to 
the stroke of 1989, or some underlying 
arthritis of the right shoulder.  

Thereafter, the pertinent evidence includes reports from a 
March 2004 examination scheduled as directed by the Board in 
the December 2003 Remand.  The physician who conducted this 
examination indicated that he had reviewed the claims file, 
and the reports from this examination include reference to 
the pertinent evidence contained therein.  In this regard, he 
noted that clinical records from the in-service treatment for 
the stab wounds to the chest indicated that the wound was 
superficial and did not enter the lungs or heart.  

Upon physical examination in March 2004, there was a well-
healed 10-centimeter scar underneath the right nipple, which 
was barely visible and well supplied with blood.  The 
scarring was also noted to be not depressed, elevated, or 
indurated.  There was no muscle loss noticed underneath the 
subcutaneous areas, and there was no numbness or loss of 
sensation associated with the scarring.  The examiner noted 
that the scarring was "nowhere near" the heart, and that 
the wound had not involved the lungs.  The cardiac 
examination revealed normal heart tones with no murmurs, and 
the lungs were clear.  The diagnoses were superficial 
laceration of the right chest with a well-healed and non 
deforming scar, with no evidence of muscle loss from the 
injury.  Ischemic heart disease and two-vessel coronary 
artery disease, status post angioplasty times two, were also 
diagnosed.  The opinion following the examination with 
respect to the etiology of the veteran's heart condition was 
as follows: 

In my opinion, there is no possibility 
that this has anything to do with his 
superficial laceration and I strongly 
question the diagnoses of angina pectoris 
that could have occurred in this man at 
the age of 25.  Please note the only 
muscles that could have possibly been 
involved were his pectoral muscles.  
There is no real sufficient way to test 
this.  However, there is no atrophy of 
the pectoral muscles indicating that the 
laceration was superficial and not 
involving any of the muscular tissue.  

An addendum based upon review of the claims file completed by 
another VA physician in August 2004 concluded as follows:  

There is absolut[e]ly NO cause or 
relationship or result of "angina or 
cardiac chest pain" as a result of this 
patient's SUPERFICIAL RIGHT SIDED CHEST 
LACERATION.  It is anatomically not 
possible.  In 1946 the 10 cm well-healed 
scar underneath the right nipple was 
sutured without further complications.  
It did not enter his right lung, NOR did 
it enter his left-sided heart.  As a 
result of the 1946 superficial laceration 
not even coming near to the heart it is 
necessary to state that his recent 
history of angiogram with angioplasty are 
in no way causally related. 

III.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  If the 
probative weight of the negative evidence exceeds that of the 
positive, the claim shall be denied.  Gilbert, supra.

A.  Service Connection for Cardiovascular Disorder

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304.  
There are some disabilities, including cardiovascular 
disorders, for which service connection may be presumed if 
the disorder is manifested to a degree of 10 percent or more 
within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.
 
Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes. 38 C.F.R. 
§ 3.303(b).  When a condition noted during service is not 
shown to be chronic, or the fact of chronicity in service is 
not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court of Appeals for Veterans Claims has held that, in 
order to prevail on the issue of service connection, there 
must be medical evidence of: (1) a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues which 
involve medical knowledge, such as diagnosis of disability 
and determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

Applying the criteria above to the facts of this case, the 
Board recognizes that there is positive evidence in this 
case, to include the December 1971 private physician's  
statement, the statement dated in July 1956 from Dr. L.J.H, 
and the conclusion by the orthopedic surgeon following the 
December 1999 Fee Basis examination.  However, the Board has 
the responsibility of determining the weight to be given to 
the evidence of record, and this responsibility includes the 
authority to favor one medical opinion over another.  See 
Cathell v. Brown, 8 Vet. App. 539, 543 (1996); Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  In so doing, the Board 
finds the negative opinions following the VA examination 
conducted in January 1995 and March 2004 and the negative 
August 2004 VA physician's opinions, the latter two opinions 
specifically noting that the veteran's claims file had been 
reviewed, to be of greater probative value than the positive 
nexus opinions of record.  

As support for the above conclusion, the Board begins by 
emphasizing the nature of the in-service stab injury to the 
chest, which the contemporaneous in-service hospitalization 
reports stated did not involve penetration of the thorax or 
result in any difficulty in breathing or other significant 
functional limitations.  To the extent that the positive 
nexus opinions are based upon the inaccurate factual premise 
that the in-service stab wounds penetrated the chest cavity 
and were accompanied by significant difficulty in breathing 
or other clinically significant functional limitation, they 
are of limited probative value.  Reonal v. Brown, 5 Vet. App. 
458 (1993).  In contrast, the negative March 2004 and August 
2004 nexus opinions reflected the actual nature of the in-
service stabbing injury, and thus are based on an accurate 
factual predicate.  

The Board notes also that the physician who completed the 
December 1971 positive nexus opinion stated only that the 
veteran's chest pain and shortness of breath could have been 
the result of the in-service stab wound.  Without doubting 
the sincerity of this physician's assertion, the Board notes 
that the use of equivocal language, such as a statement that 
a link between service and a present disability is 
"possible" or "might" be supported, makes an examiner's 
statement speculative in nature.  See Bostain v. West, 11 
Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 
30, 33 (1993) (medical opinion expressed in terms of "may" 
also implies "may or may not" and is too speculative to 
establish medical nexus).  See also Warren v. Brown, 6 Vet. 
App. 4, 6 (1993) (doctor's statement framed in terms such as 
"could have been" is not probative); Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992) ("may or may not" language used 
by physician is too speculative).  In contrast to such 
speculative language as was used in the December 1971 
opinion, the negative opinions rendered by VA physicians in 
1995 and 2004 were much more definitive in nature.  

With respect to the July 1956 statement by Dr. L.J.H. that he 
treated the veteran for angina pectoris beginning in January 
1950, the registry from the official regulatory body of the 
Philippine Government that licenses physicians is said to 
have documented that this physician did not receive his 
license to practice medicine until well after one year after 
his reported initial treatment of the veteran.  Given the 
questionable credibility of the July 1956 statement of Dr. 
L.J.H, the fact that the April 1957 VA examination did not 
reveal a cardiovascular disorder, and that a review of the 
evidence does not reveal any other definitive evidence of the 
presence of a cardiovascular disorder until the May 1992 
private physician's statement noting diagnoses of 
arteriosclerosis and hypertensive heart disease with 
treatment for chest pain beginning in 1988, the Board finds 
that a cardiovascular disorder warranting a 10 percent 
disability rating was not demonstrated within one year of 
service.  As a result, service connection for a 
cardiovascular disability on a presumptive basis is not 
warranted.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

The Board notes also that the December 1999 opinion following 
the Fee Basis examination was rendered by an orthopedic 
surgeon.  While not questioning the competency or 
professionalism of this physician, there is no indication 
that he has any expertise in the field of cardiovascular 
disorders.  Moreover, the opinion was also based upon the 
premise that the veteran had had difficulty breathing since 
"the early 1950s."  As the contemporaneous service medical 
records show that the veteran did not describe any difficulty 
in breathing in the immediate aftermath of the stab wound to 
the chest, nor did these records otherwise demonstrate the 
presence of any respiratory problems, the Board must find 
that the probative value of the December 1999 opinion is 
overcome by the negative opinions of record.  See Reonal, 
supra.

To the extent that the December 1999 opinion suggested that 
the veteran's breathing difficulties were the result of 
"scar tissue" in the right thorax, the service medical 
records specifically indicated the knife used in the incident 
did not penetrate the thorax, and the chest X-ray conducted 
in conjunction with the April 1957 examination did not 
document any involvement of the chest.  Thus, this opinion is 
based upon an inaccurate factual predicate, and its probative 
value is outweighed by that of the negative evidence of 
record.  See Reonal, supra.  Therefore, service connection 
for a cardiovascular disability as "secondary" to the 
service-connected stab wound residuals pursuant to 
38 C.F.R. § 3.310 would not be warranted on the basis of the 
December 1999 opinion.    

Finally, the Board has carefully considered the contentions 
of the veteran asserting that his cardiovascular disabilities 
are the result of the stab wounds to the chest incurred 
during service.  However, the veteran, as a layperson, is not 
competent to render an opinion requiring medical expertise, 
such as the etiology of a disease.  See Routen, Espiritu, 
supra.  In sum, the Board, for the reasons stated above, 
finds that the probative weight of the negative evidence 
exceeds that of the positive.  Thus, the claim for service 
connection for a cardiovascular disorder must be denied.  
Gilbert, 1 Vet. App. at 49.    

B.  Increased Rating for Residuals of Stab Wound to the Chest

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the veteran, 
as well as the entire history of the veteran's disorder in 
reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

During the pendency of the veteran's claim and appeal, the 
regulations for the evaluation of skin disabilities were 
revised, effective on August 30, 2002.  67 Fed. Reg. 49,590 
(July 31, 2002).  When regulations are changed, as in the 
instant case, during the course of the veteran's claim, the 
criteria that are to the advantage of the veteran should be 
applied.  See VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 
3-2000 (Apr. 10, 2000).  However, the veteran is not entitled 
to consideration of the amended regulations prior to their 
established effective date.  Green v. Brown, 10 Vet. App. 
111, 116-119 (1997); see also 38 U.S.C.A. § 5110(g) (West 
2002).

Under the revised regulations, scars other than of the head, 
face, or neck, are rated under Diagnostic Codes (DCs) 7801 to 
7805 as follows:

DC 7801 pertaining to scars, other than head, face, or 
neck, that are deep or that cause limited motion:  Area 
or areas exceeding 144 square inches (929 sq. cm.) 
warrant a 40 percent rating; area or areas exceeding 72 
square inches (465 sq. cm.) warrant a 30 percent rating; 
area or areas exceeding 12 square inches (77 sq. cm.) 
warrant a 20 percent rating; and area or areas exceeding 
6 square inches (39 sq. cm.) warrant a 10 percent rating.

DC 7802 pertaining to scars, other than head, face, or 
neck, that are superficial and that do not cause limited 
motion:  Area or areas of 144 square inches (929 sq. cm.) 
or greater warrant a 10 percent rating.

DC 7803, scars, superficial, unstable warrant a 10 
percent rating.

DC 7804, scars, superficial, painful on examination 
warrant a 10 percent rating.

DC 7805, scars, other, will be rated based on limitation 
of function of affected part.

The notes pertaining to these regulations (re-numbered) are 
shown below:

(1) Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and 
combined in accordance with § 4.25 of this part.

(2) A deep scar is one associated with underlying soft 
tissue damage.

(3) A superficial scar is one not associated with 
underlying soft tissue damage.

(4) An unstable scar is one where, for any reason, there 
is frequent loss of covering of skin over the scar.

(5) A 10-percent evaluation will be assigned for a scar 
on the tip of a finger or toe even though amputation of 
the part would not warrant a compensable evaluation.  
(See § 4.68 of this part on the amputation rule.)

As previously indicated, the veteran was notified of the 
amended criteria listed above by letter dated in December 
2002.  As a result, the veteran will not be prejudiced by the 
Board's application of the revised criteria.  See Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).  

Applying these criteria to the evidence of record, as 
indicated in the previous section of this decision, service 
connection for a scar of the chest was granted by a June 1957 
rating decision.  A 10 percent rating was assigned for the 
disability under DC 7804, and that rating has been continued 
and confirmed until the present time.  


Under both the "old" and the "new" criteria codified at DC 
7804, superficial scarring that is tender or painful on 
objective demonstration warrants a 10 percent rating.  This 
is the highest rating available under DC 7804.  Given that 
the most recent VA examination showed the chest scars to be 
"barely" visible, it is clear that these scars are 
accurately described as superficial.  Thus, the Board finds 
that this condition is appropriately rated under DC 7804, and 
emphasizes that the 10 percent rating currently assigned is 
the maximum rating provided by DC 7804.  

In addition, as the service-connected scars were also shown 
at the most recent examination to not be depressed, elevated, 
or indurated, and to involve no muscle injury, numbness, or 
loss of sensation, it is clear that increased compensation 
under any other potentially applicable diagnostic code for 
rating skin disabilities codified at 38 C.F.R. § 4.118 would 
not be warranted.  As there is no evidence that there is any 
weakness or atrophy associated with the underlying 
musculature in the area of the service-connected scarring, 
increased compensation would also not be warranted under any 
of the diagnostic codes pertaining to the rating of muscle 
injuries codified at 38 C.F.R. § 4.73.    

Also considered by the Board have been the provisions of 
38 C.F.R. § 3.321(b)(1), which state that, when the 
disability picture is so exceptional or unusual that the 
normal provisions of the Rating Schedule would not adequately 
compensate the veteran for his service-connected 
disabilities, an extraschedular evaluation will be assigned.  
If the question of an extraschedular rating is raised by the 
record or by the veteran before the Board, the correct course 
of action is for the Board to raise the issue and remand the 
matter if warranted for a decision in the first instance by 
the RO, which has the delegated authority to assign such a 
rating in the first instance, pursuant to 38 C.F.R. § 3.321 
(2003).  See Bagwell v. Brown, 9 Vet. App. 157, 158 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 94 (1996).

In this regard, the Board notes that neither frequent 
hospitalization nor marked interference with employment due 
to the veteran's service-connected stab wounds is 
demonstrated, nor is there any other evidence that this 
condition involves such disability that an extraschedular 
rating would be warranted under the provisions of 38 C.F.R. 
§ 3.321(b)(1).  The Board therefore finds that further 
consideration or referral of this matter under the provisions 
of 38 C.F.R. § 3.321 is not necessary or appropriate.

The Board fully respects the veteran's sincere assertions 
that his service-connected residuals of the service-connected 
chest wound results in greater disability than is reflected 
by the 10 percent rating currently assigned.  However, the 
Board finds the objective clinical evidence of record in this 
regard to be of greater probative value than that represented 
by the unsupported assertions of the veteran alleging an 
increased disability associated with the service-connected 
scarring.  See Francisco v. Brown, 7 Vet. App. at 55; 
Espiritu, supra.  Therefore, the claim must be denied.  
Gilbert, supra. 
 

ORDER

Entitlement to service connection for arteriosclerotic heart 
disease with coronary artery disease is denied. 

Entitlement to a rating in excess of 10 percent for residuals 
of a stab wound is denied.  




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


